DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 12/14/2021.
Claims 1, 10, 12, 22, 28, and 30 have been preliminarily amended and claims 3, 7, 11, 13, 14, 17, 21, 23, 25-27, and 32-36 have been preliminarily canceled.
Claims 1, 2, 4-6, 8-10, 12, 15, 16, 18-20, 22, 24, and 28-31 are pending with claims 1 and 28 as independent claims.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The abstract of the disclosure is objected to because the abstract in not in a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8-10, 12, 15, 16, 19, 20, 22, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Flepp et al. (US 6,684,239, pub. 01/27/2004, hereinafter as Flepp) in view of Jorasch et al. (US 2011/0219087, pub. 09/08/2011, hereinafter as Jorasch).

As per claim 1, a method for creating and/or updating a dynamic website comprising:
a) receiving and storing one or more draft webpages in one or more email servers via one or more email clients, the one or more draft webpages having been created or edited by one or more users via the one or more email clients, and the one or more draft webpages in a form of one or more emails; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] EX.: as illustrated in figs. 1-4, email messages stored in Web folder 360 may be draft webpages stored email server 50 by clients 20-40)
b) automatically converting the one or more draft webpages to one or more publishable webpages suitable for transfer to one or more web servers; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “method for converting an electronic mail message into a Web page format is shown in FIG. 5.” EX.: based on placing an email message in the Web folder, which is designated as repository for email messages to be published, an email processor may automatically convert the email messages to webpages to be published by web server 170. See fig. 1)
c) optionally, automatically creating, updating, or both, one or more index webpages to reference at least one of the one or more publishable webpages; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “the user may simply highlight an electronic mail message within the message summary section 320 and then place the highlighted electronic mail message into the designated publication folder, such as the Public Web folder 360 in the user folder section 330… a user may "unpublish" or remove the electronic mail message content from access on the Web simply by reversing the process disclosed herein for publishing the electronic mail message… a user may simply remove the electronic mail message from the designated repository or folder to "unpublish" that electronic mail message. Once the system detects that the user has deleted or removed an electronic mail message from the designated repository, the Web page corresponding to that respective electronic mail message will be deleted, for example, from the Web server hosting the Web page.” EX.: fig. 4 may illustrate index email messages as publishable webpages. The index email messages may be added, removed, and/or edited before selection for publication) and
d) publishing the one or more publishable webpages, and optionally the one or more index webpages, as one or more published webpages of a website by transferring the one or more publishable webpages from the one or more email servers to one or more web servers accessible by one or more web browsers; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] fig. 4 illustrates selection of email messages to be published such that the selection would transfer selected email message from web folder in the electronic mail server 50 to world wide web server 60. See figs. 1 and 4)
Flepp does not explicitly disclose accessible by one or more web browsers. However, Jorasch, in an analogous art, discloses in ([0012 and 0055-0056] “ the web page can be displayed on the first computer device using a web browser application.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flepp with the teaching of Jorasch to update a website using email client by “setting up an email address in association with a destination at the website” because “Given the significant manpower resources required to create and update a web site, management of a web site, in general, is often cumbersome and extremely time consuming.” See Jorasch[0007 and 0013].

As per claim 4, the method of Claim 1 is incorporated and further wherein the automatically converting is completed by at least one of the one or more email servers; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “method for converting an electronic mail message into a Web page format is shown in FIG. 5…The electronic mail message 162 is responsible for converting any electronic mail messages designated by the user for publication into an Internet ready format, such as Web page format.”).

As per claim 5, the method of Claim 1 is incorporated and further wherein the user creates one or more folders on the one or more email clients and saves the one or more draft webpages within the one or more folders of the one or more email clients; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “The Public Web folder 360 is designated as a repository for electronic mail messages the user wishes to be published on the Internet.”).

As per claim 6, the method of Claim 5 is incorporated and further wherein the one or more folders are categorized by the user as static, indexed, or both; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “The Public Web folder 360 is designated as a repository for electronic mail messages the user wishes to be published on the Internet. Of course, other additional folders may be provided or created within the user screen 300, as well as other folder naming conventions, provided at least one folder is provided, such as the Public Web folder, for receiving electronic mail messages the user wishes to be published on the Internet.”).

As per claim 8, the method of Claim 1 is incorporated and further wherein the one or more draft webpages are in HTML format, text format, multi-content format or any combination thereof; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “The electronic mail message processor 52 performs the more difficult tasks associated with publishing information on the Internet such as converting the electronic mail message to an internet ready file format such as an HTNL format file (.html) and additionally, the electronic mail message processor 52 performs the required file transfer of the HTML file to the Web server.”).

As per claim 9, the method of Claim 8 is incorporated and further wherein the one or more draft webpages each include a header and a body; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “As shown in FIG. 5, a typical electronic mail message 400 includes a "TO") section 410, a "SUBJECT" section 420, a "MESSAGE BODY" section 430 and an "ATTACHMENTS" section 440. The sections of the electronic mail message are processed by the electronic mail message processor such that sections 420, 430 and section 440 are tagged for conversion of the electronic mail message into a format suitable for publication on the World Wide Web, such as a Web page file format 450. ”).

As per claim 10, the method of Claim 9 is incorporated and further wherein the header includes a subject, a timestamp, a summary, or combination thereof: and/or where the body includes one or more images, text, hyperlinks, or a combination thereof; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “As shown in FIG. 5, a typical electronic mail message 400 includes a "TO") section 410, a "SUBJECT" section 420, a "MESSAGE BODY" section 430 and an "ATTACHMENTS" section 440. The sections of the electronic mail message are processed by the electronic mail message processor such that sections 420, 430 and section 440 are tagged for conversion of the electronic mail message into a format suitable for publication on the World Wide Web, such as a Web page file format 450. ”)

As per claim 12, the method of Claim 1 is incorporated and further wherein the method includes the automatically creating, updating, or both of the one or more index webpages; and wherein the method includes publishing the one or more index webpages; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “the user may simply highlight an electronic mail message within the message summary section 320 and then place the highlighted electronic mail message into the designated publication folder, such as the Public Web folder 360 in the user folder section 330… a user may "unpublish" or remove the electronic mail message content from access on the Web simply by reversing the process disclosed herein for publishing the electronic mail message… a user may simply remove the electronic mail message from the designated repository or folder to "unpublish" that electronic mail message. Once the system detects that the user has deleted or removed an electronic mail message from the designated repository, the Web page corresponding to that respective electronic mail message will be deleted, for example, from the Web server hosting the Web page.” EX.: fig. 4 may illustrate index email messages as publishable webpages. The index email messages may be added, removed, and/or edited before selection for publication)

As per claim 15, the method of Claim 12 is incorporated and further wherein at least one or more publishable webpages residing within one or more of the indexed folders are automatically indexed before, after, or simultaneous with the creating, updating, or both of one or more index webpages; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “The Public Web folder 360 is designated as a repository for electronic mail messages the user wishes to be published on the Internet. Of course, other additional folders may be provided or created within the user screen 300, as well as other folder naming conventions, provided at least one folder is provided, such as the Public Web folder, for receiving electronic mail messages the user wishes to be published on the Internet.”).

As per claim 16, the method of Claim 1 is incorporated and further Claim wherein at least one of the one or more publishable webpages are indexed without having to index one or more previously published webpages; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “the user may simply highlight an electronic mail message within the message summary section 320 and then place the highlighted electronic mail message into the designated publication folder, such as the Public Web folder 360 in the user folder section 330… a user may "unpublish" or remove the electronic mail message content from access on the Web simply by reversing the process disclosed herein for publishing the electronic mail message. In one embodiment, a user may simply remove the electronic mail message from the designated repository or folder to "unpublish" that electronic mail message.” EX.: the summary section allows the user to highlight/index by selecting desired email messages to be published. The user may unpublish any webpage by deselecting the corresponding email message in the summary section. Thus, indexed webpage may not be indexed again).

As per claim 19, the method of Claim 16 is incorporated and further wherein the index webpage includes a summary, and wherein the summary remains unimpacted when at least one or more indexed pages are added to the index webpage; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “the user may simply highlight an electronic mail message within the message summary section 320 and then place the highlighted electronic mail message into the designated publication folder, such as the Public Web folder 360 in the user folder section 330… a user may "unpublish" or remove the electronic mail message content from access on the Web simply by reversing the process disclosed herein for publishing the electronic mail message. In one embodiment, a user may simply remove the electronic mail message from the designated repository or folder to "unpublish" that electronic mail message.” EX.: the summary section allows the user to highlight/index by selecting desired email messages to be published. The user may unpublish any webpage by deselecting the corresponding email message in the summary section. Thus, indexed webpage remain indexed/referenced by the website and may not be indexed again).

As per claim 20, the method of Claim 16 is incorporated and further wherein the index webpage includes an index listing which is a listing of the one or more published webpages located in the same indexed folder as the index webpage; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “the user may simply highlight an electronic mail message within the message summary section 320 and then place the highlighted electronic mail message into the designated publication folder, such as the Public Web folder 360 in the user folder section 330… a user may "unpublish" or remove the electronic mail message content from access on the Web simply by reversing the process disclosed herein for publishing the electronic mail message. In one embodiment, a user may simply remove the electronic mail message from the designated repository or folder to "unpublish" that electronic mail message.” EX.: the summary section allows the user to highlight/index by selecting desired email messages to be published. The user may unpublish any webpage by deselecting the corresponding email message in the summary section. Thus, indexed webpage remain indexed/referenced by the website in the summary section and may not be indexed again).  

As per claim 22, the method of Claim 1 is incorporated and further wherein the one or more email servers include one or more processors and one or more non-transient storage mediums; and wherein the one or more processors execute automatic steps of the method based on software stored within the one or more non-transient storage mediums; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “The electronic mail message processor may include the functionality provided by conventional HTML editors and FTP utilities and may includes routines for converting the electronic mail message into an Internet readable format”) 

As per claim 28, a system for updating a dynamic website, the system comprising: 
one or more email servers having one or more processors, one or sore non-transient storage mediums, or both, wherein the system updates the dynamic website by:
receiving and storing one or more draft webpages in the one or more email servers via one or more email clients, the one or more draft webpages having been created or edited by one or more users via the one or more email clients, and the one or more draft webpages in a form of one or more emails; (rejected based on rationale used in rejection of claim 1)
automatically converting the one or more draft webpages to one or more publishable webpages suitable for transfer to one or more web servers; (rejected based on rationale used in rejection of claim 1)
optionally, automatically creating, updating, or both, one or more index webpages to reference at least one of the one or more publishable webpages; (rejected based on rationale used in rejection of claim 1) and
publishing the one or more publishable webpages, and optionally the one or more index webpages, as one or more published webpages of a website by transferring the one or more publishable webpages from the one or more email servers to one or more web servers accessible by one or more web browsers; (rejected based on rationale used in rejection of claim 1).

As per claim 30, the rejection of the system of claim 28 is incorporated and further wherein the one or more email servers include the one or more processors and the one or more non-transient storage mediums; and wherein the one or more processors execute software stored on the one or more non-transient storage mediums to automatically publish, index, or both the one or more draft webpages created in the one or more email clients by the user; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] “The electronic mail message processor may include the functionality provided by conventional HTML editors and FTP utilities and may includes routines for converting the electronic mail message into an Internet readable format”).

As per claim 31, the rejection of the system of claim 28 is incorporated and further wherein the one or more email servers are in communication with the one or more email clients and the one or more web servers; (Flepp discloses in [col. 3, ln 23 to col. 5, ln 40] EX.: fig. 4 illustrates communication between client 20, email server 50, and web server 60).

Claims 2 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Flepp in view of Jorasch in view of Bowden (US 2015/0212984, pub. 07/30/2015).

As per claim 2, the method of Claim 1 is incorporated and further Flepp does not explicitly disclose wherein the one or more email clients are compatible with and support one or more of the following protocols: POP3, IMAP, SMTP, NNTP, LDAP, EWS, IPv6, MAPI, RSS Feeds, ATOM Feeds, iCalendar, MAPI/RPC, CalDAV, CardDAV, or any combination thereof. However, Bowden, in an analogous art, discloses in [0063] “the aggregator module is configured to retrieve e-mail messages from POP3 and IMAP e-mail accounts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flepp with the teaching of Bowden because “IMAP allows you to access your email wherever you are, from any device. When you read an email message using IMAP, you aren't actually downloading or storing it on your computer; instead, you're reading it from the email service.”

As per claim 29, the rejection of the system of claim 28 is incorporated and further wherein the one or more email servers are one or more IMAP servers; (rejected based on rationale used in rejection of claim 2).

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Flepp in view of Jorasch in view of Cordeiro (Posting to Blogger via Email, published by YouTube in June 24, 2013, pages 1-4).

As per claim 18, the method of Claim 16 is incorporated and further Flepp does not explicitly disclose wherein the one or more published webpages which are indexed have a timestamp newer than a timestamp of a previously published index webpage. However, Cordeiro, in an analogous art, discloses in ([page 3] publication timestamp may be indicated in the bottom of the blog, in the footer area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flepp with the teaching of Cordeiro because post timestamp lets blog readers know when it was written. It helps them decide how relevant the information is when they come across it. To them, a current or recent post may seem more attractive than one written years ago.

As per claim 24, the method of Claim 1 is incorporated and further Flepp does not explicitly disclose wherein site-wide styling is automatically applied to at least one of the one or more publishable webpages by the one or more email servers. However, Cordeiro, in an analogous art, discloses in ([page 4] the content of the indexed email message may be converted to layout selected by the user for his/her blog website). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Flepp with the teaching of Cordeiro because “the main reason that style matters is for consistency. Publishers of books or journals want readers to have a consistent experience, even if the content is written by different authors or across long periods of time.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        06/14/2022

/SHAHID K KHAN/Examiner, Art Unit 2178